Title: To John Adams from Jonathan Dickinson Sergeant, 20 May 1776
From: Sergeant, Jonathan Dickinson
To: Adams, John


     
      Dear Sir
      
       20 May 1776
      
     
     I wrote You soon after I arrived here a Letter which I hope You received; but which you have not yet acknowledged.
     The many studied Embarrassments thrown in the Way of the Canada-Expedition have at last in a great Measure answered the Purpose for which I fear they were all along intended.
     Ever since I have seen the Inside of the Congress I have trembled. Nothing short of a radical Change in the Councils of our Middle Colonies can, I am persuaded, by any Means save us. I preach this Doctrine continually; but I cannot make so many Proselytes as Parson Whitefield. With us the old Demagogues I fear are against us. Next Week is our Election. I wish I may obtain a seat in the Convention; but am not over sanguine in my Hopes: tho I believe I could easily accomplish it by going out of my present County into the one I came from. However am in Hopes they will chuse good Men there.
     After the Election I expect to pay You a Visit for a short Time; but am determined that I will not continue to attend along with my present Colleagues any longer than I cannot avoid. At present several little Circumstances will form an Excuse for my being absent.
     This Campaign I suppose will be a most awful one. I could yet abide the prospect of it if we were possessed of more Unanimity and Vigour. I wish People knew their Men better and the Steps they are taking; but alas! I fear they are betrayed with out knowing it.
     I should be highly pleased and think myself greatly honoured by a Line from You on the present posture of Affairs. If they do not mend I will try to get a Commission in the Army that I may get knocked on the Head betimes. This I think would be more eligible than to live to be a Spectator of our Country reduced to Submission.
     I intended when I begun only to ask the Favour of a Line from You; but when I am writing to a Person I can speak openly to I can hardly forebear the Reflections I have made. Have only to add that Doctor Witherspoon will be the Bearer of this and You may send an Answer safely by him. I am Your sincere Friend and humble Servant
     
      Jona D Sergeant
     
    